--------------------------------------------------------------------------------

Exhibit 10.2
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
          THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of the 31st day of March, 2010 (this “Amendment”), is entered into among
IntercontinentalExchange, Inc., a Delaware corporation (the “Borrower”), the
Lenders (as defined in the hereinafter defined Credit Agreement) party hereto,
Wells Fargo Bank, National Association (successor by merger to Wachovia Bank,
National Association), as Administrative Agent for the Lenders (“Wells Fargo”),
and Bank of America, N.A., as Syndication Agent for the Lenders (“BofA”).
 
RECITALS
 
          A. The Borrower, the Lenders, Wells Fargo and BofA are parties to that
certain Credit Agreement, dated as of January 12, 2007, as amended by the First
Amendment to Credit Agreement dated as of August 24, 2007 and the Second
Amendment to Credit Agreement dated as of June 13, 2008, and as amended and
restated pursuant to the Amendment and Restatement Agreement, dated as of April
9, 2009 (as further amended, restated and modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders made certain loans and other
extensions of credit to the Borrower. Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement.
 
          B. The Borrower has requested certain amendments to the Credit
Agreement and the Administrative Agent and the Required Lenders have agreed to
make such amendments on the terms and conditions set forth herein.
 
STATEMENT OF AGREEMENT
 
          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
AMENDMENTS TO CREDIT AGREEMENT
 

 
1.1
Amendments to Section 1.1 (Defined Terms).

 
          (a) The following definitions are hereby added to Section 1.1 of the
Credit Agreement in appropriate alphabetical order:
 
          “‘2010 Revolving Credit Facility’ means the revolving credit facility
in the initial aggregate principal amount of $725,000,000 evidenced by the
Credit Agreement, dated as of March 31, 2010, among the Borrower, Wells Fargo,
as administrative agent, BofA, as syndication agent, and the lenders party
thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
          ‘Continuing Directors’ means, as of any date, members of the board of
directors or other equivalent governing body of the Borrower (i) who were
members of that board or equivalent governing body on the date 24 months prior
to such date, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).
 
          ‘Syndication Agent’ means Bank of America, N.A., and its successors in
its capacity as syndication agent.”
 
             (b) Section 1.1 of the Credit Agreement is hereby amended by
deleting, in its entirety, the definition of “Change of Control” and replacing
it with the following:
 
  “‘Change of Control’ means an event or series of events by which:
 
          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time or the occurrence of any other event or condition
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
 
          (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals that are Continuing Directors.”
 
             (c) Section 1.1 of the Credit Agreement is hereby amended by
deleting, in its entirety, the definition of “ICE US Trust” and replacing it
with the following:
 
          “‘ICE US Trust’ means ICE Trust U.S. LLC, a New York limited liability
trust company and a Subsidiary of the Borrower (formerly known as ICE US Trust
LLC).”
 
 
2

--------------------------------------------------------------------------------

 
 
          (d) The definition of “Consolidated Net Income” in Section 1.1 of the
Credit Agreement is hereby amended by deleting, in its entirety, clause (ii) of
such definition and changing clause (iii) to become the new clause (ii) thereof.
 
          1.2 Amendments to Section 1.3 (Other Terms; Construction). Section
1.3(b)(iii) of the Credit Agreement is hereby amended by deleting clause (A)
thereof, in its entirety, and replacing it with the following:
 
          “(A) income statement items (whether positive or negative), cash flow
statements (as they relate to Capital Expenditures and Capitalized Software
Development Costs) and balance sheet items attributable to the Person or assets
acquired shall (to the extent not otherwise included in the consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with other provisions of this Agreement) be included in
such calculations to the extent relating to the applicable period, provided that
such income statement, cash flow statement and balance sheet items are reflected
in financial statements or other financial data reasonably acceptable to the
Administrative Agent, and”
 
              1.3 Amendments to Section 7.2 (Indebtedness).
 
              (a) Section 7.2(ii) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted therefor:
 
          “(ii) (A) Indebtedness of the Credit Parties under the New Credit
Facility and the other “Credit Documents” (as defined in the New Credit
Facility) and (B) Indebtedness of the Credit Parties under the 2010 Revolving
Credit Facility and the other “Credit Documents” (as defined in the 2010
Revolving Credit Facility);”
 
              (b) Section 7.2(vi) of the Credit Agreement is hereby amended by
inserting the phrase “or any of its Subsidiaries” immediately following the word
“Borrower” therein.
 
              (c) Section 7.2 of the Credit Agreement is hereby amended by
changing clauses (xiii) and (xiv) to become the new clauses (xiv) and (xv)
thereof, respectively, and inserting a new clause (xiii) as follows:
 
          (xiii) unsecured Indebtedness of a Subsidiary acquired after the
Closing Date or a Person merged into or consolidated with the Borrower or any
Subsidiary after the Closing Date, in each case in connection with a Permitted
Acquisition, which Indebtedness in each case exists at the time of such
Permitted Acquisition and is not created in contemplation of such event,
provided that all such Indebtedness shall not exceed $250,000,000 in aggregate
principal amount outstanding at any one time;
 
 
3

--------------------------------------------------------------------------------

 
 
          (d) The new Section 7.2(xiv) of the Credit Agreement (re-numbered
pursuant to Section 1.3(b) hereof) is hereby deleted in its entirety and the
following is substituted therefor:
 
          “(xiv) other unsecured Indebtedness of the Borrower; provided that (A)
that at the time of incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing (or would result therefrom), and
(B) the Borrower is in compliance with the Total Leverage Ratio covenant set
forth in Section 6.1 on a Pro Forma Basis after giving effect to the incurrence
of such Indebtedness; and”
 
          1.4 Amendment to Section 7.3 (Liens). Section 7.3(x) of the Credit
Agreement is hereby amended by deleting the amount “$1,000,000” therein and
replacing it with the amount “$20,000,000”.
 
          1.5 Amendment to Section 7.4 (Asset Dispositions). Section 7.4(iv) of
the Credit Agreement is hereby amended by deleting the amount “$25,000,000” in
clause (x) thereof and replacing it with the amount “$40,000,000”.
 
  1.6 Amendments to Section 7.9 (Limitation on Certain Restrictions). Section
7.9 of the Credit Agreement is hereby amended by deleting the word “and” from
the end of clause (iv) thereof, changing clause (v) thereof to become the new
clause (vi) thereof and inserting immediately after clause (iv) thereof, a new
clause (v) as follows:
 
          “(v) the New Credit Facility and the 2010 Revolving Credit Facility,
and any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of the restrictions existing as of the date hereof and”
 
          1.7 Amendments to Section 7.10 (No Other Negative Pledges). Section
7.10 of the Credit Agreement is hereby amended by deleting the word “and” from
the end of clause (iv) thereof, changing clause (v) thereof to become the new
clause (vi) thereof and inserting immediately after clause (iv) thereof, a new
clause (v) as follows:
 
          “(v) the New Credit Facility and the 2010 Revolving Credit Facility,
and any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of the restrictions existing as of the date hereof and”
 
          1.8 Amendments to Section 7.11 (Investments in Subsidiaries).
 
          (a) Section 7.11 of the Credit Agreement is hereby amended by deleting
the term “Parent” therein and replacing it with the term “Borrower”.
 
           (b) Section 7.11(ii) of the Credit Agreement is hereby deleted in its
entirety and the following is substituted therefor:
 
             “(ii) Investments of the Borrower in ICE US Trust made from
proceeds of Loans under (and as defined in) the 2010 Revolving Credit Facility
not to exceed $100,000,000 outstanding at any time; and”
 
 
4

--------------------------------------------------------------------------------

 
 
          1.9 Amendments to Section 8.1 (Events of Default). Section 8.1(e) of
the Credit Agreement is hereby amended by deleting the term “New Liquidity
Facility” in clause (i) thereof and replacing it with the term “2010 Revolving
Credit Facility”.
 
          1.10 New Schedule 4.5 (Litigation Matters). Schedule 4.5 to the Credit
Agreement is hereby amended and restated, in its entirety, as set forth in
Exhibit A hereto.
 
ARTICLE II
 
CONDITIONS TO EFFECTIVENESS
 
          This Amendment shall become effective as of the first date (such date
being referred to as the “First Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:
 
          (a) The Administrative Agent shall have received the following, each
dated as of the First Amendment Effective Date (unless otherwise specified) and
in such number of copies as the Administrative Agent shall have requested:
 
 (i) a counterpart of this Amendment signed on behalf of each Credit Party and
the Required Lenders under (and as defined in) the Credit Agreement; and
 
          (ii) the favorable opinions of Locke Lord Bissell & Liddell LLP,
special counsel to the Credit Parties, and in-house counsel to the Credit
Parties, in form and substance reasonably satisfactory to the Administrative
Agent.
 
          (b) The Administrative Agent shall have received a certificate, signed
by an Authorized Officer of the Borrower, dated the First Amendment Effective
Date and in form and substance reasonably satisfactory to the Administrative
Agent, certifying that (i) all representations and warranties of the Credit
Parties contained in this Amendment and the other Credit Documents qualified as
to materiality are true and correct and those not so qualified are true and
correct in all material respects, in each case as of the First Amendment
Effective Date, both immediately before and after giving effect to the
transactions contemplated hereby (except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty shall be true and correct as of such
date), (ii) no Default or Event of Default has occurred and is continuing, both
immediately before and after giving effect to the consummation of the
transactions contemplated hereby, (iii) both immediately before and after giving
effect to the consummation of the transactions contemplated hereby, no Material
Adverse Effect has occurred since December 31, 2009, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect, and (iv) all conditions to the consummation of the
transactions contemplated hereby have been satisfied or waived as required
hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
          (c) The Administrative Agent shall have received a certificate of the
secretary or an assistant secretary of each Credit Party executing any Credit
Documents dated the First Amendment Effective Date and in form and substance
reasonably satisfactory to the Administrative Agent, certifying (i) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of such Credit Party, certified as of a recent date by the
Secretary of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such Credit Party,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate, (iii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of such Credit Party, authorizing the execution, delivery and performance
of this Amendment and the other Credit Documents to which it is a party, and
(iv) as to the incumbency and genuineness of the signature of each officer of
such Credit Party executing this Amendment or any of such other Credit
Documents, and attaching all such copies of the documents described above.
 
          (d) The Administrative Agent shall have received a certificate as of a
recent date of the good standing of each Credit Party executing any Credit
Documents as of the First Amendment Effective Date, under the laws of its
jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction.
 
          (e) All approvals, permits and consents of any Governmental
Authorities or other Persons required in connection with the consummation of any
of the transactions contemplated hereby shall have been obtained, without the
imposition of conditions that are materially adverse to the Administrative Agent
or the Lenders; all applicable waiting periods shall have expired without any
adverse action being taken or threatened by any Governmental Authority having
jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority, in each case to enjoin, restrain or prohibit, to obtain
substantial damages in respect of, or to impose materially adverse conditions
upon, this Amendment or any of the other Credit Documents or the consummation of
the transactions contemplated hereby or that could reasonably be expected to
have a Material Adverse Effect.
 
          (f) (i) All principal, interest and other amounts outstanding under
the New Liquidity Facility shall have been paid in full, and (ii) all
commitments to extend credit under the agreements and instruments relating to
the New Liquidity Facility and all guarantees relating thereto shall have been
terminated; and the Administrative Agent shall have received evidence of the
foregoing satisfactory to it.
 
          (g) The Borrower shall have entered into the 2010 Revolving Credit
Facility.
 
          (h) The Borrower shall have (i) amended the New Credit Facility, to
(x) permit the consummation of the transactions contemplated hereby, (y)
terminate the revolving credit commitments of the lenders thereunder, and (z)
make certain other amendments thereto requested by the Borrower and reasonably
satisfactory to the Administrative Agent and (ii) complied with all terms and
conditions in the definitive documentation of such amendment.
 
 
6

--------------------------------------------------------------------------------

 
 
          (i) Since December 31, 2009, both immediately before and after giving
effect to the consummation of the transactions contemplated hereby, there shall
not have occurred (i) a Material Adverse Effect or (ii) any event, condition or
state of facts that could reasonably be expected to have a Material Adverse
Effect.
 
          (j) The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.
 
          (k) The Borrower shall have paid all reasonable out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).
 
ARTICLE III
 
CONFIRMATION OF REPRESENTATIONS AND WARRANTIES
 
          The Borrower hereby represents and warrants, on and as of the First
Amendment Effective Date, that (i) the representations and warranties contained
in the Credit Agreement and the other Credit Documents are true and correct in
all material respects on and as of such date, both immediately before and after
giving effect to this Amendment (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects as of such date), (ii) this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law),
and (iii) no Default or Event of Default has occurred and is continuing on the
First Amendment Effective Date, both immediately before and after giving effect
to this Amendment.
 
ARTICLE IV
 
ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES
 
          Each Credit Party hereby confirms and agrees that, after giving effect
to this Amendment, the Credit Agreement and the other Credit Documents to which
it is a party remain in full force and effect and enforceable against such
Credit Party in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, by general equitable
principles or by principles of good faith and fair dealing (regardless of
whether enforcement is sought in equity or at law), and shall not be discharged,
diminished, limited or otherwise affected in any respect, and represents and
warrants to the Lenders that it has no knowledge of any claims, counterclaims,
offsets, or defenses to or with respect to its obligations under the Credit
Documents, or if such Credit Party has any such claims, counterclaims, offsets,
or defenses to the Credit Documents or any transaction related to the Credit
Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this Amendment. This acknowledgement and
confirmation by the Credit Parties is made and delivered to induce the
Administrative Agent and the Lenders to enter into this Amendment, and each
Credit Party acknowledges that the Administrative Agent and the Lenders would
not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
MISCELLANEOUS
 
          5.1 Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York.
 
          5.2 Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “herein”, “hereafter”, “hereto,” “hereof,” and words of similar
import shall, unless the context otherwise requires, mean the Credit Agreement
after amendment by this Amendment. Any reference to the Credit Agreement or any
of the other Credit Documents herein or in any such documents shall refer to the
Credit Agreement and Credit Documents as amended hereby. This Amendment is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.
 
          5.3 Expenses. The Borrower agrees on demand (i) to pay all reasonable
fees and expenses of counsel to the Administrative Agent, and (ii) to reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this Amendment and the other Credit Documents delivered in
connection herewith.
 
          5.4 Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.
 
          5.5 Successors and Assigns. This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.
 
          5.6 Construction. The headings of the various sections and subsections
of this Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
          5.7 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
 
 
9

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Exhibit 10.2
 
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their duly authorized officers as of the date first above
written.
 
BORROWER:
INTERCONTINENTALEXCHANGE, INC.
         
By: 
/s/ Scott A. Hill
   
Name: 
Scott A. Hill
   
Title:
Senior Vice President and
     
Chief Financial Officer

 
GUARANTORS:
               
INTERCONTINENTALEXCHANGE INTERNATIONAL, INC.
         
By: 
/s/ Scott A. Hill
   
Name: 
Scott A. Hill
   
Title:
President & Treasurer
         
ICE MARKETS, INC.
         
By:
/s/ Scott A. Hill
   
Name:
Scott A. Hill
   
Title:
President & Treasurer
         
ICE DATA, LP
 
By:
ICE Data Management Group, LLC, its
   
general partner
         
By:
/s/ Scott A. Hill
   
Name:
Scott A. Hill
   
Title:
Manager
         
ICE DATA MANAGEMENT GROUP, LLC
         
By:
/s/ Scott A. Hill
   
Name:
Scott A. Hill
   
Title:
Manager

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
ICE DATA INVESTMENT GROUP, LLC
         
By: 
/s/ Scott A. Hill
   
Name: 
Scott A. Hill
   
Title:
Manager
         
CHATHAM ENERGY, LLC
         
By:
/s/ David Goone
   
Name:
David Goone
   
Title:
Manager
         
YELLOWJACKET, INC.
         
By:
/s/ Scott A. Hill
   
Name:
Scott A. Hill
   
Title:
Vice President & Treasurer
         
CREDITEX HOLDCO, LLC
         
By:
/s/ Scott A. Hill
   
Name:
Scott A. Hill
   
Title:
Manager
         
ICE US HOLDING COMPANY GP LLC
         
By:
/s/ Scott A. Hill
   
Name:
Scott A. Hill
   
Title:
President & Treasurer
         
ICE FUTURES U.S., INC.
         
By:
/s/ Thomas Farley
   
Name:
Thomas Farley
   
Title:
President & Chief Operating Officer
         
ECOPS, LLC
         
By:
/s/ Thomas Farley
   
Name:
Thomas Farley
   
Title:
President

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
ICE CLEAR US, INC.
         
By: 
/s/ Thomas Hammond
   
Name: 
Thomas Hammond
   
Title:
President & Chief Operating Officer
         
CREDITEX GROUP INC.
         
By:
/s/ Grant Biggar
   
Name:
Grant Biggar
   
Title:
President
         
ICE PROCESSING, LLC
         
By:
/s/ Clive de Ruig
   
Name:
Clive de Ruig
   
Title:
President
         
CREDITEX LLC
         
By:
/s/ Scott A. Hill
   
Name:
Scott A. Hill
   
Title:
Vice President & Manager
         
CREDITTRADE INC.
         
By:
/s/ Grant Biggar
   
Name:
Grant Biggar
   
Title:
President
         
CREDITEX SECURITIES CORPORATION
         
By:
/s/ Sophia Corona
   
Name:
Sophia Corona
   
Title:
Treasurer
       
LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia Bank,
National Association), as Administrative Agent and as a Lender
         
By:
/s/ G. Mendel Lay, Jr.
   
Name:
G. Mendel Lay, Jr.
   
Title:
Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as Syndication
 
Agent and as a Lender
         
By: 
/s/ Thomas M. Paulk
   
Name: 
Thomas M. Paulk
   
Title:
Vice President
         
BMO CAPITAL MARKETS FINANCING
 
INC., as Documentation Agent and as a Lender
         
By:
/s/ Scott Ferris
   
Name:
Scott Ferris
   
Title:
Managing Director
         
SOCIETE GENERALE, as Documentation Agent
 
and as a Lender
         
By:
/s/ Andrew S. Green
   
Name:
Andrew S. Green
   
Title:
Managing Director
         
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD. NEW YORK BRANCH, as Documentation
 
Agent and as a Lender
         
By:
/s/ Chimie T. Pemba
   
Name:
Chimie T. Pemba
   
Title:
Authorized Signatory
         
THE BANK OF NOVA SCOTIA, as a Lender
         
By:
/s/ David Mahmood
   
Name:
David Mahmood
   
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
CHANG HWA COMMERCIAL BANK, LTD.,
 
NEW YORK BRANCH, as a Lender
         
By: 
/s/ Eric Tsai
   
Name: 
Eric Tsai
   
Title:
V.P. & General Manager
         
FIRST COMMERCIAL BANK NEW YORK
 
AGENCY, as a Lender
         
By:
/s/ Jenn-Hwa Wang
   
Name:
Jenn-Hwa Wang
   
Title:
General Manager
         
E. SUN COMMERCIAL BANK, LTD., LOS
 
ANGELES BRANCH, as a Lender
         
By:
/s/ Benjamin Lin
   
Name:
Benjamin Lin
   
Title:
EVP & General Manager
         
HUA NAN COMMERCIAL BANK, LTD., NEW
 
YORK AGENCY, as a Lender
         
By:
/s/ Henry Hsien
   
Name
: Henry Hsien
   
Title:
Assistant Vice President

 
 